UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 23, 2014 BED BATH & BEYOND INC. (Exact name of registrant as specified in its charter) New York 0-20214 11-2250488 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 650 Liberty Avenue Union, New Jersey 07083 (Address of principal executive offices)(Zip code) (908) 688-0888 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02 Results of Operations and Financial Condition On September 23, 2014, Bed Bath & Beyond Inc. (the “Company”) issued a press release announcing the Company’s financial results for its fiscal second quarter ended August 30, 2014.A copy of this press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on Form 8-K (including the exhibit attached hereto) is being furnished under Item 2.02 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of such section or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits: Press Release issued by Bed Bath & Beyond Inc. on September 23, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BED BATH & BEYOND INC. (Registrant) Date: September 23, 2014 By: /s/ Susan E. Lattmann Susan E. Lattmann Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit No. Description Press Release issued by Bed Bath & Beyond Inc. on September 23, 2014.
